EXHIBIT SETTLEMENT AGREEMENT This Settlement Agreement, dated as of May 8, 2008 (the “Agreement”), is by and among Charming Shoppes, Inc., a Pennsylvania corporation (the “Company”), and the other parties signatory hereto (collectively, the “Committee,” and individually, a “member of the Committee”). WHEREAS, the Committee beneficially owns (as defined below) shares of Common Stock, $0.10 par value, of the Company (the “Common Stock”) as specified on ScheduleA of this Agreement (the “Shares”); WHEREAS, prior to the date hereof the Committee (i)delivered a letter (the “Nomination Letter”) to the Company, dated as of January 14, 2008, stating its intention to nominate (the “Committee Nomination”) three individuals for election to the Board of Directors of the Company (the “Board”) by the shareholders of the Company (the “Shareholders”) and (ii)filed a definitive proxy statement on Schedule14A with the Securities and Exchange Commission (the “SEC”) related to the matters set forth in the Nomination Letter; WHEREAS, the Company and the Committee have agreed that it is in their mutual interests to enter into this Agreement, which, among other things, terminates the pending proxy contest for the election of directors at the 2008 Annual Meeting (as defined below); WHEREAS, the Company has agreed that the size of the Board will be increased from eight to eleven members as permitted by the Company’s Articles of Incorporation, such increase to be effective as of the 2008 Annual Meeting; WHEREAS, the Company has agreed that, in connection with the Company’s 2008 Annual Meeting of Shareholders (including any adjournment or postponement thereof in accordance with this Agreement, the “2008 Annual Meeting”), the Board will include in its nominations for election as members of the Board, and recommend that the shareholders vote to elect as directors of the Company, Michael Appel and Arnaud Ajdler (each, a “Committee Nominee”); and WHEREAS, the Company has agreed to submit a proposal at the 2008 Annual Meeting for the declassification of the Company’s Board. NOW, THEREFORE, in consideration of the mutual covenants and agreements contained herein, and for other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties hereto agree as follows: ARTICLE I DEFINITIONS Section 1.1Defined Terms.For purposes of this Agreement: (a)The term “Affiliate” shall have the meaning set forth in Rule12b-2 promulgated by the SEC under the Securities Exchange Act of 1934, as amended (the “Exchange Act”). (b)The terms “beneficial owner” and “beneficially own” have the same meanings as set forth in Rule13d-3 promulgated by the SEC under the Exchange Act except that a person will also be deemed to beneficially own and to be the beneficial owner of all shares of capital stock of the Company which such person has the right to acquire pursuant to the exercise of any rights in connection with any securities or any agreement, regardless of when such rights may be exercised and whether they are conditional. (c)The term “Person” will mean any individual, partnership, corporation, group, syndicate, trust, government or agency, or any other organization, entity or enterprise. Section 1.2Interpretation.When reference is made in this Agreement to a Section, such reference shall be to a Section of this Agreement unless otherwise indicated.Whenever the words “include”, “includes” or “including” are used in this Agreement, they shall be deemed to be followed by the words “without limitation.”The words “hereof,” “herein,” “hereby” and “hereunder” and words of similar import when used in this Agreement shall refer to this Agreement as a whole and not to any particular provision of this Agreement.This Agreement shall be construed without regard to any presumption or rule requiring construction or interpretation against the party drafting or causing any instrument to be drafted. ARTICLE II COVENANTS Section 2.1Board of Directors, Annual Meeting and Related Matters. (a)Board Expansion.As promptly as practicable following the date of this Agreement, the Company shall increase the size of the Board from eight to eleven directors, such increase to be effective as of the date hereafter that the Company’s Proxy Statement and proxy card are first sent to shareholders. 2 (b)2008 Annual Meeting.
